Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Claims 31, 38, 42, 45, 51, 55, and 58-59 have been amended, claims 32, 33, 35, 36, 37, 43, 44, 46, 48, and 52- 54 have been cancelled, and no new claims have been added.  Claims 31, 34, 38-42, 45, 47, 49-51 and 55-60 are subject to examination and have been examined.

Response to Arguments
Applicant’s arguments with respect to the claims amendments have been considered but are moot in view of the new grounds of rejection.	
	
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive for the following reasons:	

Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance “Applicant hereby submits that Takeda does not disclose a first DCI that indicates that the subframe is a DL subframe for the first set of UE subarrays, as required in claim 31…However, the DCI in Takeda does not provide information of the set of UE subarrays associated with the DL subframe, as 

Examiner’s Response:
The Examiner respectively disagrees.  The claim limitations state encode a first downlink control information (DCI) message that indicates the DL transmission for the first UE, wherein the first DCI message indicates that the subframe is a DL subframe for the first set of UE subarrays; encode a second DCI message that indicates the UL transmission for the second UE, wherein the second DCI message indicates that the subframe is an UL subframe for the second set of UE subarrays. Takeda: [0106] indicates “where the DCI received in subframe n commands receipt of a plurality of DL-SRSs, associated with antenna ports #x, #y and #z, respectively, and transmission of CSIs for a plurality of antenna ports, generated using these multiple DL-SRSs".  The mention of a DCI (Downlink Control Information) received clearly indicates a downlink subframe where the DCI is in a PDCCH.  Further, Takeda [0009] indicates the terminal (UE) receives the DCI.
Regarding, whether Takeda: [0106 and 0110] refers to the DCI specifying UE antenna, note that the terminal is receiving the DCI, thus the port references are for the terminal.  Note Takeda: [0077] “In the case of multi-input multi-output (MIMO), for example, if the number of data transmission layers is four, reference signals (RSs) with different antenna port numbers are respectively mapped to these four layers and transmitted. On the receiving side, it is possible to perform channel estimation for each of the four layers using the RSs carrying four different antenna port numbers, and demodulate the received data using the result of channel estimation obtained from each layer. Thus, an antenna terminal that can be regarded as having the same traveling transmission path can be defined as a virtual antenna port”, and 0179] FIG. 15 is a diagram to show an example of an overall structure of a user terminal according to the present embodiment. A user terminal 20 has a plurality of transmitting/receiving antennas 201” indicates the port designations define physical antennas, and the terminal comprises multiple antennas.  It does not seem likely that multiple antenna ports are mapped to a single physical antenna.
Therefore, the rejection is maintained with the information above.

Applicant’s Argument:
Regarding Claims 1 and 15 (35 USC § 103): The Applicant argues in substance “it can be seen that Obara discloses choosing suitable BF weight matrices for the transmission side device (i.e., for the base station subarrays) and for the reception side device (i.e., the UE subarrays). However, Obara does not disclose determining BF weight matrices for 2 sets of subarrays of a same device (let it be the base station or the UE). Further, even if it is assumed that Obara discloses determining BF weight matrices for 2 sets of subarrays of a same device (i.e., BF weight matrices for a first set of BS subarrays and a second set of BS subarrays), which the Applicant submits is incorrect, Obara does not disclose that the transmit BF weight matrix (associated with the first set of BS subarrays) and the receive BF weight matrix (associated with the second set of BS subarrays) are distinct from one another”.

Examiner’s Response:
The Examiner respectively disagrees.  The claim limitations state and select a first set of beamforming weights for the first set of BS subarrays that is distinct from a second set of beamforming weights for the second set of BS subarrays; 
Obara: [0079, Fig. 10] show a method for selecting different beamforming weights by selecting candidate transmit BF weight vectors w.sub.T,can,l from among a plurality (X) of transmit BF weight vector candidates and transmitting the associated reference signals from a number N.sub.T of transmission antennas A.sub.T.  The process of S100-S150 is repeated until all transmit BF weight vectors are selected.  Thus multiple sets of weights with multiple subarrays are processed.  Therefore, the rejection is maintained with the information above.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Objections
Claim 31 is objected to because of the following informalities: 

The limitation should be wherein the first DCI message indicates that the subframe is a DL subframe for the first set of UE subarrays;  encode a second DCI message… for correct punctuation and clarity.  
The limitation should be wherein the second DCI message indicates that the subframe is an UL subframe for the second set of UE subarrays; for consistency and clarity.  
Appropriate correction by the Applicant is required for all informalities.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 31, 34, 41, 51, and 58-60 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (hereafter Li), US Patent Publication 2013/0286960 A1 in view of Takeda, et al. (hereafter Takeda) US Patent Publication 2019/0123800 A1, and in further view of Obara, et al. (hereafter Obara) US Patent Publication 2018/0109305 A1, and in further view of Kim, et al. (hereafter Kim) US Patent Publication 2017/0005776 A1.

Regarding Claim 31, Li teaches An apparatus configured to be employed within a base station (BS) (Fig. 1, e.g. BS 101-103), comprising one or more processors (Fig. 3, 310, 372) configured to: schedule a downlink (DL) transmission for a subframe to a first User Equipment (UE) (Fig. 1, e.g. UE 111-115) via a DL link comprising a first set of eNB subarrays (Fig. 5B, 524) corresponding to a first set of UE subarrays of the first UE (Fig. 5D, 560);  (Li: [0183, Fig. 16] "A dedicated control approach is used for PDCCH to carry downlink control information (DCI). A downlink control information (DCI) can be sent [by a BS] in a format that can include the MS-specific information and the common information for all MSs. The DCI carries downlink or uplink scheduling information" where [0088] "The transmit path 501 [of BS] includes one output signal from the MIMO processing as the input to the RF processing with one sub-array of antennas", and [0081] "A mobile station (MS) can also use one or more antennas or antenna arrays to carry out beam forming");
schedule an uplink (UL) transmission for the subframe from a second UE (Fig. 1, e.g. UE 111-115) via an UL link comprising a second set of BS subarrays (Fig. 5B, 524) corresponding to a second set of UE subarrays of the second UE; (Li:  [0183, Fig. 16] "A dedicated control approach is used for PDCCH to carry downlink control information (DCI). A downlink control information (DCI) can be sent in a format that can include the MS-specific information and the common information for all MSs. The DCI carries downlink or uplink scheduling information" where [0088] "The transmit path 501 [of BS] includes one output signal from the MIMO processing as the input to the RF processing with one sub-array of antennas", and [0081] "A mobile station (MS) can also use one or more antennas or antenna arrays to carry out beam forming” and [0157] “For TDD systems (time division duplex), the UL portion may occur in the same interval (e.g., same DL subframe or DL frame;
modulate a set of DL data for transmission by transceiver circuitry as the DL transmission to the first UE during the subframe via the first set of BS subarrays; (Li: [0064, Fig. 2A] "In transmit path 200, channel coding and modulation block 205 receives a set of information bits, applies coding (e.g., LDPC coding) and modulates (e.g., Quadrature Phase Shift Keying (QPSK) or Quadrature Amplitude Modulation (QAM)) the input bits to produce a sequence of frequency-domain modulation symbols");
and demodulate a set of UL data received as the UL transmission by the transceiver circuitry from the second UE via the second set of BS subarrays. (Li: [0065, Fig. 2B] "Channel decoding and demodulation block 280 demodulates and then decodes the modulated symbols to recover the original input data stream", and [0097, Fig. 6] "For example, array 0 [of BS 601] can receive uplink unicast communication from MS 620").
Li does not explicitly teach encode a first downlink control information (DCI) message that indicates the DL transmission for the first UE, encode a second DCI message that indicates the UL transmission for the second UE, wherein the second DCI message indicates that the subframe is an UL subframe for the second set of UE, wherein the DL transmission is scheduled via a first set of physical resources and the UL transmission is scheduled via a second set of physical resources.
However, Takeda does teach encode a first downlink control information (DCI) message that indicates the DL transmission for the first UE, (Takeda: [0084] "the DL-SRS scheduling information of each antenna port is encoded separately and included in different DCIs"), 
wherein the first DCI message indicates that the subframe is a DL subframe for the first set of UE subarrays (#x, #y and #z); (Takeda: [0106] "FIG. 9 shows the case where the DCI received in subframe n commands receipt of a plurality of DL-SRSs, associated with antenna ports #x, #y and #z, respectively, and transmission of CSIs for a plurality of antenna ports, generated using these multiple DL-SRSs"),
encode a second DCI message that indicates the UL transmission for the second UE (Takeda: [0084]), wherein the second DCI message indicates that the subframe is an UL subframe for the second set of UE (#x, #y and #z); (Takeda: [0110] "Referring to FIG. 10A, DL-SRS scheduling information for antenna ports #x, #y, and #z and CSI request information that indicates the CSI feedback resources [i.e. UL] for antenna ports #x, #y and #z are contained in the DCIs for antenna ports #x, #y and #z");
wherein the DL transmission is scheduled via a first set of physical resources (Takeda: [0106]) and the UL transmission is scheduled via a second set of physical resources (Takeda: [0110]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Li to include the teachings of Takeda in order for the DCI to indicate specific antenna subarrays for transmission/reception (Takeda: [0106, 0110]).
Continuing, the combination of Li and Takeda does not explicitly teach and select a first set of beamforming weights for the first set of BS subarrays that is distinct from a second set of beamforming weights for the second set of BS subarrays.
However, Obara does teach and select a first set of beamforming weights for the first set of BS subarrays that is distinct from a second set of beamforming weights for the second set of BS subarrays; (Obara: [0079, Fig. 10] "transmit BF weight controller 80 of small base station MMNB selects candidate transmit BF weight vectors w.sub.T, can,l from among a plurality (X) of transmit BF weight vector candidates stored in storage unit 90 (S100). Next, transmit BF weight controller 80 applies, to reference signals, phase and amplitude change corresponding to an N.sub.T-by-M candidate transmit BF weight matrix W.sub.T,can,l=[w.sub.T,can,l 0.sub.N.sub.T . . . 0.sub.N.sub.T] including the selected candidate transmit BF weight vectors (in other words, subjects the reference signals to analog transmit beamforming), and controls transmit beamformer 54 so as to execute transmission from a number N.sub.T of transmission antennas A.sub.T (S110), and [0084] "As a result of above steps S100-S140, sum of reception power P.sub.RS1 in user equipment UE is calculated with respect to selected candidate transmit BF weight vectors w.sub.T,can,l. The above-stated steps are repeated until all transmit BF weight vectors are selected");
(Obara: [0052]).
Finally, the combination of Li, Takeda, and Obara does not explicitly teach and wherein  the first set of physical resources and the second set of physical resources overlap wholly or partially in time domain and frequency domain.
However, Kim does teach and wherein  the first set of physical resources (downlink control channel ) and the second set of physical resources (uplink data channel) overlap wholly or partially in time domain and frequency domain, (Kim: [0074] "In the example of using resources according to TDM, shown in FIG. 7, a region where the downlink control channel and the uplink data channel overlap is arranged in the frequency domain. In the example of using resources according to FDM, shown in FIG. 8, a region where the downlink control channel and the uplink data channel overlap is arranged in the time domain").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li, Takeda, and Obara to include the teachings of Kim in order to have physical downlink and uplink resources overlap in time and frequency domains (Kim: 0074]).

Regarding Claim 34, The apparatus of claim 31, the combination of Li, Takeda, Obara, and Kim teaches wherein the DL transmission and the UL transmission are both scheduled to a common frequency band. (Obara: [0162] "When a time division duplex (TDD) is adopted in radio communication system 1, a common frequency is used in the uplink and the downlink, thus the suitable BF weight matrices determined for the downlink transmission can also be used for uplink transmission").
(Obara: [0162]).

Regarding Claim 41, The apparatus of claim 31, the combination of Li, Takeda, Obara, and Kim teaches wherein the first UE is distinct from the second UE. (Li:  [0056, Fig. 1] "The first plurality of UEs includes UE 111, which may be located in a small business; UE 112, which may be located in an enterprise; UE 113, which may be located in a WiFi hotspot; UE 114, which may be located in a first residence; UE 115, which may be located in a second residence; and UE 116, which may be a mobile device, such as a cell phone" all which are distinct);

Regarding Claim 51, Li teaches An apparatus configured to be employed within a User Equipment (UE) (Fig. 1, e.g. UE 111-115), comprising one or more processors (Fig. 3, 340) configured to: decode a set of downlink (DL) control information (DCI) messages that comprises a DL assignment for the UE during a subframe in a frequency band and an uplink (UL) grant for the UE during the subframe in the frequency band,  (Li: [0183-0184] "A downlink control information (DCI) can be sent in a format that can include the MS-specific information and the common information for all MSs. The DCI carries downlink or uplink scheduling information as well as uplink power control commands...PDCCH is the physical channel carrying the DCI, which is in DCI format, while PDCCH itself can have its own format which may have no explicit relationship with DCI format. An MS can monitor a set of PDCCH candidates in terms of search spaces, where the search space can be defined by a set of PDCCH candidates and such definition can be using some formula or mapping method that can be predefined to UE 116", and [0163] “if UE 116 finds that the PDCCH 1710 that UE 116 currently associates is scheduled in the current subframe, UE 116 further goes to the PDCCH 1710 to decode it to find out whether its data is scheduled”),
demodulate a set of DL data received via transceiver circuitry (Fig. 3, 325) via the first set of UE subarrays (Fig. 5C, 560), wherein the set of DL data is received from a first base station (BS) (Fig. 1, e.g. 102) during the subframe via the frequency band;  (Li: [0183] "A downlink control information (DCI) can be sent  [by eNB] in a format that can include the MS-specific information and the common information for all MSs. The DCI carries downlink or uplink scheduling information as well as uplink power control commands", and [0065, Fig. 2b] "Channel decoding and demodulation block 280 [of UE] demodulates and then decodes the modulated symbols to recover the original input data stream").
and modulate a set of UL data for transmission by the transceiver circuitry (Fig. 2A, 205) via the second set of UE subarrays (Fig. 5B, 524), wherein the set of UL data is output for transmission to a second BS (Fig. 1, e.g. eNB 103) during the subframe via the frequency band.  (Li: [0066] "each one of UEs 111-116 may implement a transmit path corresponding to the architecture for transmitting in the uplink to eNBs 101-103").
Li teaches the UE receiving DCI for DL and UL scheduling in frequency bands, but does not explicitly teach wherein the DL assignment indicates a DL link that comprises a first set of UE subarrays, and wherein the UL grant indicates an UL link that comprises a second set of UE subarrays.
However, Takeda does teach wherein the DL assignment indicates a DL link that comprises a first set of UE subarrays (#x, #y and #z); (Takeda: [0106] "FIG. 9 shows the case where the DCI received in subframe n commands receipt of a plurality of DL-SRSs, associated with antenna ports #x, #y and #z, respectively, and transmission of CSIs for a plurality of antenna ports, generated using these multiple DL-SRSs"),
and wherein the UL grant indicates an UL link that comprises a second set of UE subarrays (#x, #y and #z); (Takeda: [0110] "Referring to FIG. 10A, DL-SRS scheduling information for antenna ports #x, #y, and #z and CSI request information that indicates the CSI feedback resources [i.e. UL] for antenna ports #x, #y and #z are contained in the DCIs for antenna ports #x, #y and #z");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Li to include the teachings of Takeda in order for the DCI to indicate specific antenna subarrays for transmission/reception (Takeda: [0106, 0110]).
Continuing, the combination of Li and Takeda does not explicitly teach and output to the transceiver circuitry a first set of beamforming weights to apply to the first set of UE subarrays and a distinct second set of beamforming weights to apply to the second set of UE subarrays;
However, Obara does teach and output to the transceiver circuitry a first set of beamforming weights to apply to the first set of UE subarrays and a distinct second set of beamforming weights to apply to the second set of UE subarrays;   (Obara: [0079, Fig. 10] "transmit BF weight controller 80 of small base station MMNB selects candidate transmit BF weight vectors w.sub.T,can,l from among a plurality (X) of transmit BF weight vector candidates stored in storage unit 90 (S100). Next, transmit BF weight controller 80 applies, to reference signals, phase and amplitude change corresponding to an N.sub.T-by-M candidate transmit BF weight matrix W.sub.T,can,l=[w.sub.T,can,l 0.sub.N.sub.T . . . 0.sub.N.sub.T] including the selected candidate transmit BF weight vectors (in other words, subjects the reference signals to analog transmit beamforming), and controls transmit beamformer 54 so as to execute transmission from a number N.sub.T of transmission antennas A.sub.T (S110), and [0084] "As a result of above steps S100-S140, sum of reception power P.sub.RS1 in user equipment UE is calculated with respect to selected candidate transmit BF weight vectors w.sub.T,can,l. The above-stated steps are repeated until all transmit BF weight vectors are selected").
(Obara: [0052]).
Finally, the combination of Li, Takeda, and Obara does not explicitly teach and wherein the first set of physical resources and the second set of physical resources overlap wholly or partially in time domain and frequency domain.
However, Kim does teach and wherein the first set of physical resources (downlink control channel) and the second set of physical resources (uplink data channel) overlap wholly or partially in time domain and frequency domain, (Kim: [0074] "In the example of using resources according to TDM, shown in FIG. 7, a region where the downlink control channel and the uplink data channel overlap is arranged in the frequency domain. In the example of using resources according to FDM, shown in FIG. 8, a region where the downlink control channel and the uplink data channel overlap is arranged in the time domain").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li, Takeda, and Obara to include the teachings of Kim in order to have physical downlink and uplink resources overlap in time and frequency domains (Kim: 0074]).

Regarding Claim 58, The apparatus of claim 51, the combination of Li, Takeda, Obara, and Kim teaches wherein the set of DCI messages indicate that the first set of UE subarrays are associated with a DL subframe structure during the subframe.  (Takeda: [0106] "FIG. 9 shows the case where the DCI received in subframe n commands receipt of a plurality of DL-SRSs, associated with antenna ports #x, #y and #z, respectively, and transmission of CSIs for a plurality of antenna ports, generated using these multiple DL-SRSs"),


Regarding Claim 59, The apparatus of claim 51, the combination of Li, Takeda, Obara, and Kim teaches wherein the set of DCI messages indicate that the second set of UE subarrays are associated with an UL subframe structure during the subframe.  (Takeda: [0110] "Referring to FIG. 10A, DL-SRS scheduling information for antenna ports #x, #y, and #z and CSI request information that indicates the CSI feedback resources [i.e. UL] for antenna ports #x, #y and #z are contained in the DCIs for antenna ports #x, #y and #z").
The rational and motivation for adding this teaching of Takeda is the same as for Claim 51.

Regarding Claim 60, The apparatus of claim 51, the combination of Li, Takeda, Obara, and Kim teaches wherein the first BS (Fig. 1, BS 102) is distinct from the second BS (Fig. 1, BS 103). (Li: [0056-0057] where eNB 101-103 are distinct").

Claim 38 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (hereafter Li), US Patent Publication 2013/0286960 A1 in view of Takeda, et al. (hereafter Takeda) US Patent Publication 2019/0123800 A1, and Obara, et al. (hereafter Obara) US Patent Publication 2018/0109305 A1, and Kim, et al. (hereafter Kim) US Patent Publication 2017/0005776 A1, and in further view of Petrus, et al. (hereafter Petrus) US Patent Publication 2002/0090978 A1.

Regarding Claim 38, The apparatus of claim 31, the combination of Li, Takeda, Obara, and Kim does not explicitly teach wherein the one or more processors are further configured to select the first set of beamforming weights to minimize an interference created by the DL transmission on the UL transmission.
 wherein the one or more processors are further configured to select the first set of beamforming weights to minimize an interference created by the DL transmission on the UL transmission. (Petrus: [0036, Fig. 4] "base station 401 receives uplink communication signals 417 through antenna array 403. Base station 401 processes the uplink signals 417 and generates an environment estimate 415, which in FIG. 4 is an estimate of a high clutter high interference environment. In one embodiment, base station 401 also estimates downlink beamforming weights 431 used for downlink communication signals in response to uplink signals 417 and environment estimate 415").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li, Takeda, Obara, and Kim to include the teachings of Petrus in order to configure beamforming weights for improved signal to noise ratio and interference rejection  (Petrus: [0036, Fig. 4]).

Claims 39-40 and 56-57 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (hereafter Li), US Patent Publication 2013/0286960 A1 in view of Takeda, et al. (hereafter Takeda) US Patent Publication 2019/0123800 A1, and Obara, et al. (hereafter Obara) US Patent Publication 2018/0109305 A1, and Kim, et al. (hereafter Kim) US Patent Publication 2017/0005776 A1, and in further view of Ouchi, et al. (hereafter Ouchi) US Patent Publication 2015/0124673 A1.

Regarding Claim 39, The apparatus of claim 31, the combination of Li, Takeda, Obara, and Kim does not explicitly teach wherein the first DCI message indicates a number of channel state information (CSI) reference signal (CSI-RS) antenna ports (APs) associated with the DL transmission.
However, Ouchi does teach wherein the first DCI message indicates a number of channel state information (CSI) reference signal (CSI-RS) antenna ports (APs) associated with the DL transmission.  (Ouchi: [0252] " the configuration information regarding parameters of the CSI-RS includes at least one of configuration information regarding a port number or the number of ports of the CSI-RS, a resource, and a subframe. Further, the terminal in the first state is a terminal which detects downlink control information ( DCI) in the first control channel region").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li, Takeda, Obara, and Kim to include the teachings of Ouchi  in order to configure a DCI to indicate CSI-RS and a number of sounding reference signal (SRS) antenna ports (APs) associated with the and UL and DL transmission (Ouchi: [0252, 0268]).

Regarding Claim 40, The apparatus of claim 31, the combination of Li, Takeda, Obara, and Kim does not explicitly teach wherein the second DCI message indicates a number of sounding reference signal (SRS) antenna ports (APs) associated with the UL transmission.
However, Ouchi does teach wherein the second DCI message indicates a number of sounding reference signal (SRS) antenna ports (APs) associated with the UL transmission.  (Ouchi: [0268] "a parameter set used in an A-SRS is uniquely selected from among a plurality of parameter sets for the A-SRS by information indicated by an SRS request indicating a request of the A-SRS transmission included in a DCI format...Furthermore, the SRS parameter set includes the number of antenna ports for an SRS").
The rational and motivation for adding this teaching of Ouchi is the same as for Claim 39.

Regarding Claim 56, The apparatus of claim 51, the combination of Li, Takeda, Obara, and Kim does not explicitly teach wherein the set of DCI messages indicate a  number of channel state information (CSI) reference signal (CSI-RS) antenna ports (APs) associated with the DL assignment.
 wherein the set of DCI messages indicate a  number of channel state information (CSI) reference signal (CSI-RS) antenna ports (APs) associated with the DL assignment.  (Ouchi: [0252] " the configuration information regarding parameters of the CSI-RS includes at least one of configuration information regarding a port number or the number of ports of the CSI-RS, a resource, and a subframe. Further, the terminal in the first state is a terminal which detects downlink control information ( DCI) in the first control channel region"). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li, Takeda, Obara, and Kim to include the teachings of Ouchi  in order to configure a DCI to indicate CSI-RS and a number of sounding reference signal (SRS) antenna ports (APs) associated with the and UL and DL transmission (Ouchi: [0252, 0268]).

Regarding Claim 57, The apparatus of claim 51, the combination of Li, Takeda, Obara, and Kim does not explicitly teach wherein the set of DCI messages indicate a number of sounding reference signal (SRS) antenna ports (APs) associated with the UL assignment.
However, Ouchi does teach wherein the set of DCI messages indicate a number of sounding reference signal (SRS) antenna ports (APs) associated with the UL assignment.  (Ouchi: [0268] "a parameter set used in an A-SRS is uniquely selected from among a plurality of parameter sets for the A-SRS by information indicated by an SRS request indicating a request of the A-SRS transmission included in a DCI format...Furthermore, the SRS parameter set includes the number of antenna ports for an SRS").
The rational and motivation for adding this teaching of Ouchi is the same as for Claim 56.

Claim 42 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (hereafter Li), US Patent Publication 2013/0286960 A1 in view of Takeda, et al. (hereafter Takeda) US Patent Publication 2019/0123800 A1, and in further view of Obara, et al. (hereafter Obara) US Patent Publication 2018/0109305 A1, and in further view of Kim, et al. (hereafter Kim) US Patent Publication 2017/0005776 A1, and in further view of Fujimoto, et al. (hereafter Fujimoto) US Patent Publication 2013/0329685 A1.

Regarding Claim 42, Li teaches A non-transitory machine readable medium comprising instructions (Li: [0062]) that, when executed, cause an base station (BS) (Fig. 1, e.g. BS 101-103) to: encode a first set of downlink control information (DCI) messages that schedule a downlink (DL) transmission to a first user equipment (UE) (Fig. 1, e.g. UE 111-115) over a DL link during a subframe in a frequency band,  (Li:  [0183, Fig. 16] "A dedicated control approach is used for PDCCH to carry downlink control information ( DCI). A downlink control information ( DCI) can be sent in a format that can include the MS-specific information and the common information for all MSs. The DCI carries downlink or uplink scheduling information", and [0186] "A CRC is attached to PDCCH information and the MAC ID, also referred the RNTI, is implicitly encoded in the CRC. To encode the MAC ID in the CRC, one example can be to scramble the MAC ID and then XOR with the CRC" where PDCCH carries the DCI, and where all DCI would use the same encoding process);
wherein the DL link comprises a first set of BS subarrays (Fig. 5B, 524) corresponding to a first set of UE subarrays (Fig. 5D, 560) of the first UE;  (Li: [0088] "The transmit path 501 [of eNB] includes one output signal from the MIMO processing as the input to the RF processing with one sub-array of antennas", and [0081] "A mobile station (MS) can also use one or more antennas or antenna arrays to carry out beam forming");
encode a second set of DCI messages that schedule an uplink (UL) transmission from a second UE over an UL link during the subframe in the frequency band, (Li:  [0183, Fig. 16] "A dedicated control approach is used for PDCCH to carry downlink control information ( DCI). A downlink control information ( DCI) can be sent in a format that can include the MS-specific information and the common information for all MSs. The DCI carries downlink or uplink scheduling information", and [0186] "A CRC is attached to PDCCH information and the MAC ID, also referred the RNTI, is implicitly encoded in the CRC. To encode the MAC ID in the CRC, one example can be to scramble the MAC ID and then XOR with the CRC" where PDCCH carries the DCI, and where all DCI would use the same encoding process);
wherein the UL link (output) comprises a second set of BS subarrays (Fig. 5B, 524) corresponding to a second set of UE subarrays of the second UE (Fig. 5D, 560); (Li: [0088] "The transmit path 501 [of eNB] includes one output signal from the MIMO processing as the input to the RF processing with one sub-array of antennas", and [0081] "A mobile station (MS) can also use one or more antennas or antenna arrays to carry out beam forming");
transmit the first set of DCI messages to the first UE; (Li: [0005] "The processing circuitry is configured to transmit physical downlink control channel (PDCCH) to the at least one user equipment. The PDCCH is included in one or more transmit (Tx) beams" where the DCI is in the PDCCH);
transmit the second set of DCI messages to the second UE; (Li: [0173], Fig. 20] "Beam 1 (B1) 2005 includes resource allocation information [i.e. DCI via PDCCH] for MS1 2025 and resource allocation information MS2 2030");
transmit the DL transmission during the subframe (Fig. 16) to the first UE via the first set of BS subarrays , (Li: [0088] "The transmit path 501 [of eNB] includes one output signal from the MIMO processing as the input to the RF processing with one sub-array of antennas"),
and receive the UL transmission during the subframe from the second UE via the second set of BS subarrays,  (Li: [0097] "array 0 can receive uplink unicast communication from MS 620");
Li does not explicitly teach wherein the DL transmission is scheduled via a first set of physical resources and the UL transmission is scheduled via a second set of physical resources, transmit the first set of DCI messages to the first UE , wherein the first set of DCI messages indicate that the subframe is a DL subframe for the first set of UE subarrays, transmit the second set of DCI messages to the second UE, wherein the second set of DCI messages indicate that the subframe is a UL subframe for the second set of UE subarrays.
However, Takeda does teach wherein the DL transmission is scheduled via a first set of physical resources (Takeda: [0106]) and the UL transmission is scheduled via a second set of physical resources (Takeda: [0106]),
transmit the first set of DCI messages to the first UE , wherein the first set of DCI messages indicate that the subframe is a DL subframe for the first set of UE subarrays (#x, #y and #z); (Takeda: [0106] "FIG. 9 shows the case where the DCI received in subframe n commands receipt of a plurality of DL-SRSs, associated with antenna ports #x, #y and #z, respectively, and transmission of CSIs for a plurality of antenna ports, generated using these multiple DL-SRSs"),
transmit the second set of DCI messages to the second UE, wherein the second set of DCI messages indicate that the subframe is a UL subframe for the second set of UE subarrays (#x, #y and #z); (Takeda: [0110] "Referring to FIG. 10A, DL-SRS scheduling information for antenna ports #x, #y, and #z and CSI request information that indicates the CSI feedback resources [i.e. UL] for antenna ports #x, #y and #z are contained in the DCIs for antenna ports #x, #y and #z").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Li to include the teachings of Takeda in order for the DCI to indicate specific antenna subarrays for transmission/reception (Takeda: [0106, 0110]).
and select a first set of beamforming weights for the first set of BS subarrays that is distinct from a second set of beamforming weights for the second set of BS subarrays.
However, Obara does teach and select a first set of beamforming weights for the first set of BS subarrays that is distinct from a second set of beamforming weights for the second set of BS subarrays.   (Obara: [0079, Fig. 10] "transmit BF weight controller 80 of small base station MMNB selects candidate transmit BF weight vectors w.sub.T,can,l from among a plurality (X) of transmit BF weight vector candidates stored in storage unit 90 (S100). Next, transmit BF weight controller 80 applies, to reference signals, phase and amplitude change corresponding to an N.sub.T-by-M candidate transmit BF weight matrix W.sub.T,can,l=[w.sub.T,can,l 0.sub.N.sub.T . . . 0.sub.N.sub.T] including the selected candidate transmit BF weight vectors (in other words, subjects the reference signals to analog transmit beamforming), and controls transmit beamformer 54 so as to execute transmission from a number N.sub.T of transmission antennas A.sub.T (S110), and [0084] "As a result of above steps S100-S140, sum of reception power P.sub.RS1 in user equipment UE is calculated with respect to selected candidate transmit BF weight vectors w.sub.T,can,l. The above-stated steps are repeated until all transmit BF weight vectors are selected").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li and Takeda to include the teachings of Obara in order to select beamforming weights for specific antenna subarrays (Obara: [0052]).
Continuing, the combination of Li, Takeda, and Obara does not explicitly teach and wherein the first set of physical resources and the second set of physical resources overlap wholly or partially in time domain and frequency domain.
However, Kim does teach and wherein the first set of physical resources (downlink control channel) and the second set of physical resources (uplink data channel) overlap wholly or partially in time domain and frequency domain, (Kim: [0074] "In the example of using resources according to TDM, shown in FIG. 7, a region where the downlink control channel and the uplink data channel overlap is arranged in the frequency domain. In the example of using resources according to FDM, shown in FIG. 8, a region where the downlink control channel and the uplink data channel overlap is arranged in the time domain").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li, Takeda, and Obara to include the teachings of Kim in order to have physical downlink and uplink resources overlap in time and frequency domains (Kim: 0074]).
Finally, the combination of Li, Takeda, Obara, and Kim does not explicitly teach wherein the DL transmission is transmitted via a first subset of the frequency band; wherein the UL transmission is received via a second subset of the frequency band.
However, Fujimoto does teach wherein the DL transmission is transmitted via a first subset of the frequency band; wherein the UL transmission is received via a second subset of the frequency band. (Fujimoto:  [0005] "It is assumed that in an LTE (TDD-LTE) radio communication system employing the TDD, the eNB assigns, to the UE, a downlink resource block of a frequency band overlapping a frequency band of a sounding reference signal (SRS) that is an uplink radio signal from the UE").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li, Takeda, Obara, and Kim to include the teachings of Fujimoto in order to schedule DL and UL frequency bands that do and do not overlap .  (Fujimoto: [0005, 0014]).

Claim 45 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (hereafter Li), US Patent Publication 2013/0286960 A1 in view of Takeda, et al. (hereafter Takeda) US Patent Publication 2019/0123800 A1, and Obara, et al. (hereafter Obara) US Patent Publication 2018/0109305 A1, and Kim, et al. (hereafter Kim) US Patent Publication 2017/0005776 A1, and Fujimoto, et al. (hereafter Fujimoto) US Patent Publication 2013/0329685 A1, and in further view of Petrus, et al. (hereafter Petrus) US Patent Publication 2002/0090978 A1.

Regarding Claim 45, The machine readable medium of claim 42, the combination of Li, Takeda, Obara, Kim, and Fujimoto does not explicitly teach wherein the instructions further cause the BS to: select the first set of beamforming weights for the first set of BS subarrays, wherein the first set of beamforming weights is selected to minimize an interference caused by the DL transmission on the UL transmission. 
However, Petrus does teach wherein the instructions further cause the BS to: select the first set of beamforming weights for the first set of BS subarrays, wherein the first set of beamforming weights is selected to minimize an interference caused by the DL transmission on the UL transmission.  (Petrus: [0036, Fig. 4] "base station 401 receives uplink communication signals 417 through antenna array 403. Base station 401 processes the uplink signals 417 and generates an environment estimate 415, which in FIG. 4 is an estimate of a high clutter high interference environment. In one embodiment, base station 401 also estimates downlink beamforming weights 431 used for downlink communication signals in response to uplink signals 417 and environment estimate 415").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li, Takeda, Obara, Kim, and Fujimoto to include   (Petrus: [0036, Fig. 4]).

Claims 47 and 49 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (hereafter Li), US Patent Publication 2013/0286960 A1 in view of Takeda, et al. (hereafter Takeda) US Patent Publication 2019/0123800 A1, and Obara, et al. (hereafter Obara) US Patent Publication 2018/0109305 A1, and Kim, et al. (hereafter Kim) US Patent Publication 2017/0005776 A1, and Fujimoto, et al. (hereafter Fujimoto) US Patent Publication 2013/0329685 A1, and in further view of Ouchi, et al. (hereafter Ouchi) US Patent Publication 2015/0124673 A1.

Regarding Claim 47, The machine readable medium of claim 42, the combination of Li, Takeda, Obara, Kim, and Fujimoto does not explicitly teach wherein the first set of DCI messages indicate a number of channel state information (CSI) reference signal (CSI- RS) antenna ports (APs) associated with the DL transmission.
However, Ouchi does teach wherein the first set of DCI messages indicate a number of channel state information (CSI) reference signal (CSI- RS) antenna ports (APs) associated with the DL transmission.  (Ouchi: [0252] " the configuration information regarding parameters of the CSI-RS includes at least one of configuration information regarding a port number or the number of ports of the CSI-RS, a resource, and a subframe. Further, the terminal in the first state is a terminal which detects downlink control information ( DCI) in the first control channel region"). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li, Takeda, Obara, Kim, and Fujimoto to include the teachings of Ouchi  in order to configure a DCI to indicate CSI-RS and a number of sounding Ouchi: [0252, 0268]).

Regarding Claim 49, The machine readable medium of claim 42, the combination of Li, Takeda, Obara, Kim, and Fujimoto does not explicitly teach wherein the second set of DCI messages indicate a number of sounding reference signal (SRS) antenna ports (APs) associated with the UL transmission.
However, Ouchi does teach wherein the second set of DCI messages indicate a number of sounding reference signal (SRS) antenna ports (APs) associated with the UL transmission.  (Ouchi: [0268] "a parameter set used in an A-SRS is uniquely selected from among a plurality of parameter sets for the A-SRS by information indicated by an SRS request indicating a request of the A-SRS transmission included in a DCI format...Furthermore, the SRS parameter set includes the number of antenna ports for an SRS").
The rational and motivation for adding this teaching of Ouchi is the same as for Claim 47.

Claim 50 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (hereafter Li), US Patent Publication 2013/0286960 A1 in view of Takeda, et al. (hereafter Takeda) US Patent Publication 2019/0123800 A1, and Obara, et al. (hereafter Obara) US Patent Publication 2018/0109305 A1, and Kim, et al. (hereafter Kim) US Patent Publication 2017/0005776 A1, and Fujimoto, et al. (hereafter Fujimoto) US Patent Publication 2013/0329685 A1, and in further view of X. Li, et al. (hereafter X. Li) US Patent Publication 2007/0230324 A1.

Claim 50, The apparatus of claim 31, the combination of Li, Takeda, Obara, Kim, and Fujimoto does not explicitly teach wherein the DL transmission and the UL transmission employ orthogonal frequency division multiplexing (OFDM).  
However, X. Li does teach wherein the DL transmission and the UL transmission employ orthogonal frequency division multiplexing (OFDM).  (X. Li: [0017] "The mentioned multi-carrier system can be of any special format such as OFDM, or Multi-Carrier Code Division Multiple Access (MC-CDMA) and can be applied to downlink, uplink, or both, where the duplexing technique is either Time Division Duplexing (TDD) or Frequency Division Duplexing (FDD)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li, Takeda, Obara, Kim, and Fujimoto to include the teachings of X. Li in order to employ OFDM in UL and DL transmissions (X. Li: [0017]).


Claim 55 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Li, et al. (hereafter Li), US Patent Publication 2013/0286960 A1 in view of Takeda, et al. (hereafter Takeda) US Patent Publication 2019/0123800 A1, and Obara, et al. (hereafter Obara) US Patent Publication 2018/0109305 A1, and Kim, et al. (hereafter Kim) US Patent Publication 2017/0005776 A1, and Fujimoto, et al. (hereafter Fujimoto) US Patent Publication 2013/0329685 A1, and in further view of Churan, et al. (hereafter Churan) US Patent Publication 2010/0233973 A1.

Regarding Claim 55, The apparatus of claim 51, the combination of Li, Takeda, Obara, Kim, and Fujimoto does not explicitly teach wherein the first set of beamforming weights reduce an interference below a threshold value, wherein the interference is caused by reception of the set of DL data on transmission of the set of UL data.  
 wherein the first set of beamforming weights reduce an interference below a threshold value, wherein the interference is caused by reception of the set of DL data on transmission of the set of UL data.  (Churan: [0074, Fig. 4] "If the residual phase errors [|.theta..sub.k-.phi..sub.k|] are below a threshold level, or if the reduction in the residual phase errors [|.theta..sub.k-.phi..sub.k|] from one iteration to the next falls below a given threshold value, the constraint point phases [.theta..sub.k] are deemed to have converged. The converged weight vector w is then normalized to produce the final feed element weights, and a beam may be formed using the normalized antenna feed element weights (Block 440)").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Li, Takeda, Obara, Kim, and Fujimoto to include the teachings of Churan in order to configure beamforming weights to reduce interference below a threshold (Churan: [0074, Fig. 4]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.L.S/Examiner, Art Unit 2416   

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416